Exhibit 10.1
 
SECURITIES PURCHASE AGREEMENT
 
This Securities Purchase Agreement (this "Agreement") is dated as of October 27,
2009 (the "Closing Date") between Telanetix, Inc., a Delaware corporation
("Seller"), and Mike Venditte, an individual ("Purchaser"), with respect to the
following facts:
 
A.           Seller owns all of the issued and outstanding membership interests
(collectively, the "Interests") of each of (i) AVS Installation Limited
Liability Company, a New Jersey limited liability company ("AVS") and Union
Labor Force One Limited Liability Company, a New Jersey limited liability
company ("ULF" and together with AVS, the "Companies").
 
B.           Seller wishes to sell to Purchaser, and Purchaser wishes to
purchase from Seller, the Interests, subject to the terms and conditions set
forth herein.
 
NOW, THEREFORE, in consideration of the covenants contained in this Agreement,
and intending to be legally bound, Seller and Purchaser agree as follows:
 
ARTICLE I
 
DEFINITIONS
 
1.1 Definitions.  In addition to the terms defined elsewhere in this Agreement,
the following terms have the meanings set forth in this Section 1.1:
 
"Action" means any claim, action, cause of action, demand, lawsuit, arbitration,
inquiry, audit, notice of violation, proceeding, litigation, citation, summons,
subpoena or investigation of any nature, civil, criminal, administrative,
regulatory or otherwise, whether at law or in equity.
 
"Affiliate" means any Person that, directly or indirectly through one or more
intermediaries, controls or is controlled by or is under common control with a
Person, as such term is used in and construed under Rule 405 promulgated under
the Securities Act.
 
"Business Day" means Monday through Friday, excluding any day of the year on
which banks are required or authorized to close in the State of Washington.
 
"Company" means each of AVS and ULF.
 
"Governmental Entity" means any foreign, federal, state, municipal or local
government, governmental, regulatory or administrative authority, agency,
instrumentality or commission or any United States court, tribunal, or judicial
or arbitral body of any nature; or any United States body exercising, or
entitled to exercise, any administrative, executive, judicial, legislative,
police, regulatory or taxing authority or power of any nature.
 
"Law" means any United States federal, state, municipal or local statute, law,
ordinance, regulation, rule, code, executive order, injunction, judgment, decree
or other order of any Governmental Entity.
 
"Losses" means losses, damages, liabilities, deficiencies, Actions, judgments,
interest, awards, penalties, fines, costs or expenses of whatever kind,
including reasonable attorneys' fees and the cost of enforcing any right to
indemnification hereunder and the cost of pursuing any insurance providers;
provided, however, that "Losses" shall not include punitive damages, except in
the case of fraud or to the extent actually awarded to a Governmental Entity or
other third party.
 
1

--------------------------------------------------------------------------------


 
"Person" means an individual, sole proprietorship, partnership, joint venture,
trust, unincorporated association, corporation, limited liability company,
entity or Governmental Entity.
 
"Post-Closing Tax Period" means any taxable period beginning after the Closing
Date and, with respect to any taxable period beginning before and ending after
the Closing Date, the portion of such taxable period beginning after the Closing
Date.
 
"Post-Closing Taxes" means Taxes of the Companies for any Post-Closing Tax
Period.
 
"Pre-Closing Tax Period" means any taxable period ending on or before the
Closing Date and, with respect to any taxable period beginning before and ending
after the Closing Date, the portion of such taxable period ending on and
including the Closing Date.
 
"Pre-Closing Taxes" means Taxes of the Companies for any Pre-Closing Tax Period.
 
"Sales Taxes" means all federal, state, local, foreign and other sales and use
taxes, fees, assessments or charges of any kind whatsoever related to sales made
by either of the Companies on or after October 1, 2009, together with any
interest, additions or penalties with respect thereto and any interest in
respect of such additions or penalties.
 
"Taxes" means, except for Sales Taxes, all federal, state, local, foreign and
other income, gross receipts, sales, use, production, ad valorem, transfer,
franchise, registration, profits, license, lease, service, service use,
withholding, payroll, employment, unemployment, estimated, excise, severance,
environmental, stamp, occupation, premium, property (real or personal), real
property gains, windfall profits, customs, duties or other taxes, fees,
assessments or charges of any kind whatsoever, together with any interest,
additions or penalties with respect thereto and any interest in respect of such
additions or penalties.
 
"Tax Return" means any return, declaration, report, claim for refund,
information return or statement or other document relating to Taxes, including
any schedule or attachment thereto, and including any amendment thereof.
 
"Transaction Documents" means this Agreement and the other agreements
contemplated hereby.
 
ARTICLE II
 
PURCHASE AND SALE
 
2.1 Purchase & Sale.  Upon the terms and subject to the conditions set forth
herein, substantially concurrent with the execution and delivery of this
Agreement by the parties hereto, Seller agrees to sell to Purchaser, and
Purchaser agrees to purchase from Seller, the Interests in exchange for $10.00
(the "Purchase Price") and the execution and delivery of the other Transaction
Documents.
 


 
ARTICLE III
 
REPRESENTATIONS AND WARRANTIES
 
3.1 Representations and Warranties of Seller.  Seller hereby represents and
warrant to Purchaser as follows:
 
2

--------------------------------------------------------------------------------


 
(a) Organization of Seller.  Seller is an entity duly organized, validly
existing and in good standing under the laws of the State of Delaware and has
all requisite corporate power and authority to perform its obligations under
this Agreement.
 
(b) Organization of Each Company. Each Company is a limited liability company
duly organized, validly existing and in good standing under the laws of the
State of New Jersey and has full limited liability company power and authority
to own, operate or lease the properties and assets now owned, operated or leased
by it and to carry on its business as it has been and is currently conducted.
 
(c) Authorization.  The execution, delivery and performance by Seller of this
Agreement and each other Transaction Document to which it is a party and each of
the transactions contemplated hereby or thereby have been duly and validly
authorized by Seller, and no other corporate act or proceeding on the part of
Seller, its board of directors or its stockholders is necessary to authorize the
execution, delivery or performance by Seller of this Agreement or any
Transaction Document to which it is a party or the consummation of any of the
transactions contemplated hereby or thereby.  This Agreement has been duly
executed and delivered by Seller and this Agreement constitutes, and the
Transaction Documents upon execution and delivery by Seller, will each
constitute, a valid and binding obligation of Seller, enforceable against Seller
in accordance with their respective terms, except as such enforceability may be
limited by (i) bankruptcy, insolvency, reorganization, moratorium or other
similar Laws now or hereafter in effect, relating to or limiting creditors'
rights generally and (ii) general principles of equity (whether considered in an
action in equity or at law).
 
(d) No Conflict.  The execution, delivery and performance by Seller of this
Agreement and the Transaction Documents to which it is a party and the
consummation of each of the transactions contemplated hereby or thereby will not
(i) violate or conflict with the certificate of incorporation, bylaws or other
organizational documents of Seller, (ii) violate, conflict with, result in any
material breach of, constitute a default under, result in the termination of,
result in the acceleration of any obligations under, result in a material change
in terms of, create in any party the right to accelerate, terminate, modify or
cancel, or require any consent or notice under, or create an event that, with
the giving of notice or the lapse of time, or both, would be a default under or
material breach of, any judgment, order, writ, injunction, decree or demand of
any Governmental Entity which materially affects the ability of Seller to
perform its obligations under this Agreement; and (iii) require any declaration,
filing or registration with, or authorization, consent or approval of, exemption
or other action by or notice to, any Governmental Entity or other Person under
the provisions of any Law.
 
(e) Legal Proceedings.  There is no action, claim, suit or proceeding pending by
or against Seller that challenges, or may have the effect of preventing,
delaying, making illegal or otherwise interfering with the execution and
delivery by Seller of this Agreement or any of the Transaction Documents to
which it is a party or the performance of Seller hereunder or thereunder.
 
(f) Authorized Capital.  Neither of the Companies has a written operating
agreement. There are no outstanding options or warrants with respect to, or
privileges or rights to purchase or subscribe for, any membership interest of
either of the Companies, obligations or securities issued by the Companies
convertible into membership interests of either of the Companies, agreements
providing for or relating to any options, warrants, purchase rights, privileges,
convertible obligations, or securities to which Seller is a party, or any
agreements by Seller to issue, sell, or acquire any membership interests in
either of the Companies other than this Agreement.  As of the date of this
Agreement, all of the membership interests in the Companies are held by
Seller.  Neither of the Companies has any subsidiary.
 
(g) Preemptive and Other Rights.  No Person has any right of first refusal,
preemptive right, right of participation, or any similar right to participate in
the transactions contemplated by the Transaction Documents.
 
3

--------------------------------------------------------------------------------


 
(h) Brokers.  There are no claims or rights to brokerage commissions, finders
fees or similar compensation in connection with the transactions contemplated by
this Agreement based on any contract made or alleged to have been made by or on
behalf of Seller or any of its Affiliates, officers, employees or directors.
 
(i) Private Placement.  Assuming the accuracy of Purchaser's representations and
warranties set forth in Section 3.2, no registration under the Securities Act is
required for the offer and sale of the Interests by Seller to Purchaser as
contemplated hereby.
 
3.2 Representations and Warranties of Purchaser.  Purchaser hereby represents
and warrants to Seller as follows:
 
(a) Authority.  This Agreement has been duly executed and delivered by Purchaser
and this Agreement constitutes, and the Transaction Documents upon execution and
delivery by Purchaser, will each constitute, a valid and binding obligation of
Purchaser, enforceable against Purchaser in accordance with their respective
terms, except as such enforceability may be limited by (i) bankruptcy,
insolvency, reorganization, moratorium or other similar laws now or hereafter in
effect, relating to or limiting creditors' rights generally and (ii) general
principles of equity (whether considered in an action in equity or at law).
 
(b) No Conflict.  The execution, delivery and performance by Purchaser of this
Agreement and the Transaction Documents to which it is a party and the
consummation of each of the transactions contemplated hereby or thereby will not
(i) violate, conflict with, result in any material breach of, constitute a
default under, result in the termination of, result in the acceleration of any
obligations under, result in a material change in terms of, create in any party
the right to accelerate, terminate, modify or cancel, or require any consent or
notice under, or create an event that, with the giving of notice or the lapse of
time, or both, would be a default under or material breach of, any judgment,
order, writ, injunction, decree or demand of any Governmental Entity which
materially affects the ability of Purchaser to perform its obligations under
this Agreement; and (ii) require any declaration, filing or registration with,
or authorization, consent or approval of, exemption or other action by or notice
to, any Governmental Entity or other Person under the provisions of any Law.
 
(c) Legal Proceedings.  There is no action, claim, suit or proceeding pending by
or against Purchaser that challenges, or may have the effect of preventing,
delaying, making illegal or otherwise interfering with the execution and
delivery by Purchaser of this Agreement or any of the Transaction Documents to
which it is a party or the performance of Purchaser hereunder or thereunder.
 
(d) No Representations.  Purchaser confirms that neither Seller nor any of its
authorized agents has made any representation or warranty to Purchaser about the
Companies or the Interests other than those set forth in this Agreement, and
that Purchaser has not relied upon any other representation or warranty, express
or implied, in connection with the transactions contemplated by this Agreement.
Purchaser acknowledges that Purchaser is fully aware of the financial condition,
operations and prospects of the Companies.
 
(e) Own Account.  Purchaser (i) understands that the Interests are "restricted
securities" and have not been registered under the Securities Act or any
applicable state securities law (ii) is acquiring the Interests as principal for
its own account and not with a view to or for distributing or reselling such
Interests (within the meaning of Section 2(11) of the Securities Act) or any
part thereof in violation of the Securities Act or any applicable state
securities law, (iii) has no present intention of distributing any of such
Interests in violation of the Securities Act or any applicable state securities
law and (iv) has no direct or indirect arrangement or understandings with any
other Persons to distribute or regarding the distribution of such Interests.
 
4

--------------------------------------------------------------------------------


 
(f) Purchaser Status.  At the time Purchaser was offered the Interests, it was,
and at the date hereof it is, an "accredited investor" as defined in Rule 501(a)
under the Securities Act.
 
(g) Residency.  Purchaser's principal residence is in the state set forth
immediately below Purchaser's name on the applicable signature page attached
hereto.
 
(h) Experience of Purchaser.  Purchaser, either alone or together with its
representatives (who are unaffiliated with and who are not compensated by Seller
or any Affiliate of Seller and who are not selling agents of Seller), has such
knowledge, sophistication and experience in business and financial matters so as
to be capable of evaluating the merits and risks of the prospective investment
in the Interests, and has so evaluated the merits and risks of such
investment.  Purchaser is able to bear the economic risk of an investment in the
Interests and, at the present time, is able to afford a complete loss of such
investment.
 
(i) Investment Risks.  Purchaser acknowledges and is aware that: (i) there are
substantial restrictions on the transferability of the Interests and (ii) the
Interests will not be, and such Purchaser does not have the right to require
that the Interests be, registered under the Securities Act.
 
(j) Opportunity to Ask Questions.  During the course of the transaction
contemplated by this Agreement, and before acquiring the Interests, Purchaser
has had the opportunity (i) to be provided with financial and other written
information about the Companies, and (ii) to ask questions and receive answers
concerning the business of the Companies and its finances. Purchaser has, to the
extent it has availed itself of this opportunity, received satisfactory
information and answers.
 
(k) General Solicitation. Purchaser is not purchasing the Interests as a result
of any advertisement, article, notice or other communication regarding the
Interests published in any newspaper, magazine or similar media or broadcast
over television or radio or presented at any seminar or meeting or, to its
knowledge, in any other form of general solicitation or general advertisement.
 
(l) Brokers and Finders.  No Person will have, as a result of the transactions
contemplated by this Agreement, any valid right, interest or claim against or
upon Seller or such Purchaser for any commission, fee or other compensation
pursuant to any agreement, arrangement or understanding entered into by or on
behalf of such Purchaser.
 
(m) Reliance by Seller.  Purchaser understands that the foregoing
representations and warranties are to be relied upon by Seller as a basis for
exemption of the sale of the Interests under the Securities Act and under the
securities laws of all applicable states and for other purposes.
 
ARTICLE IV
 
OTHER AGREEMENTS
 
4.1 Vendor Payments. On or before January 15, 2010, Seller shall pay up to
$60,000 directly to one or more creditors of either of the Companies, as
directed by Purchaser, for services provided by such creditors directly to one
of the Companies. Notwithstanding the foregoing, Seller may elect satisfy its
obligation under this Section 4.1 by depositing $60,000 into a bank account of
one of the Companies as directed by Purchaser.
 
5

--------------------------------------------------------------------------------


 
4.2 Equipment Returned. Within ninety days of the date hereof, Purchaser shall
cause the equipment identified on Exhibit A to be returned to such location as
Seller may instruct Purchaser in writing.  Purchaser and Seller agree and
acknowledge that the equipment identified on Exhibit A is owned by and property
of Seller or one of its subsidiaries other than one of the Companies.
 
4.3 Assigned Agreements.  Seller hereby assigns, transfers and conveys to
Purchaser, and Purchaser hereby accepts, all of Seller's rights, title,
interest, liabilities and obligations in, under and to the agreements identified
on Exhibit B (the "Assigned Agreements"). From and after the date hereof,
Purchaser agrees to use reasonable commercial efforts to cause the Companies to
perform the obligations of Seller and/or the Companies arising out of or
relating to the Assigned Agreements in good faith and with same or better
standard of care than such obligations were performed before the date
hereof.  Purchaser agrees that it shall cause to be paid to Seller $10,000 from
the revenue that Purchaser receives in respect of the Assigned Agreements on and
after the date hereof and Seller shall be entitled to all other proceeds.
 
4.4 Publicity.  Seller shall have sole control over any press release, public
announcement, statement or acknowledgment with respect to this Agreement and the
consummation of the transactions contemplated herein.
 
4.5 Further Assurances. Following the date hereof, each of the parties hereto
shall, and shall cause their respective Affiliates to, execute and deliver such
additional documents, instruments, conveyances and assurances and take such
further actions as may be reasonably required to carry out the provisions hereof
and give effect to the transactions contemplated by this Agreement.
 
ARTICLE V
 
TAX MATTERS
 
5.1 Tax Covenants.
 
(a) Without the prior written consent of Purchaser, Seller shall not, to the
extent it may affect, or relate to the Companies, make, change or rescind any
Tax election, amend any Tax Return or take any position on any Tax Return, take
any action, omit to take any action or enter into any other transaction that
would have the effect of increasing the Tax liability or reducing any Tax asset
of Purchaser or the Companies in respect of any Post-Closing Tax Period.
 
(b) All transfer, documentary, sales, use, stamp, registration, value added and
other such Taxes and fees (including any penalties and interest) incurred in
connection with this Agreement and the other Transaction Documents shall be
borne and paid equally by Seller and Purchaser when due.  Seller shall, at its
own expense, timely file any Tax Return or other document with respect to such
Taxes or fees (and Purchaser shall cooperate with respect thereto as necessary).
 
(c) Seller shall prepare, or cause to be prepared, all Tax Returns required to
be filed by the Companies after the Closing Date with respect to a Pre-Closing
Tax Period other than Tax Returns for Sales Taxes.  Any such Tax Return shall be
prepared in a manner consistent with past practice (unless otherwise required by
Law) and without a change of any election or any accounting method and shall be
submitted by Seller to Purchaser (together with schedules, statements and, to
the extent requested by Seller, supporting documentation) at least 45 days prior
to the due date (including extensions) of such Tax Return.  If Purchaser objects
to any item on any such Tax Return, it shall, within 15 days after delivery of
such Tax Return, notify Seller in writing that it so objects, specifying any
such item and stating the factual or legal basis for any such objection.  If a
notice of objection shall be duly delivered, Purchaser and Seller shall
negotiate in good faith and use their reasonable best efforts to resolve such
items.  If Purchaser and Seller are unable to reach such agreement within 15
days after receipt by Seller of such notice, the disputed items shall be
resolved by a nationally recognized accounting firm selected by Seller and
reasonably acceptable to Purchaser (the "Accounting Referee") and any
determination by the Accounting Referee shall be final. The Accounting Referee
shall resolve any disputed items within 20 days of having the item referred to
it pursuant to such procedures as it may require. If the Accounting Referee is
unable to resolve any disputed items before the due date for such Tax Return,
the Tax Return shall be filed as prepared by Seller objections and then amended
to reflect the Accounting Referee's resolution.  The costs, fees and expenses of
the Accounting Referee shall be borne equally by Purchaser and Seller.  The
preparation and filing of any Tax Return of the Companies that does not relate
to a Pre-Closing Tax Period and any Tax Return for Sales Taxes shall be
exclusively within the control of Purchaser, and Purchaser shall be solely
responsible for the Taxes and Sales Taxes in respect of such Tax Returns.
 
6

--------------------------------------------------------------------------------


 
5.2 Termination of Existing Tax Sharing Agreements. Any and all existing Tax
sharing agreements (whether written or not) binding upon the Companies shall be
terminated as of the Closing Date.  After such date neither of the Companies,
Seller nor any of Seller's Affiliates and their respective representatives shall
have any further rights or liabilities thereunder.
 
5.3 Tax Indemnification. Seller shall indemnify the Companies and Purchaser, and
hold them harmless from and against any (a) Loss attributable to any breach or
violation of, or failure to fully perform, any covenant, agreement, undertaking
or obligation in this ARTICLE V; (b) all Taxes of either of the Companies or
relating to the business of the Companies for all Pre-Closing Tax Periods; (c)
all Taxes of any member of an affiliated, consolidated, combined or unitary
group of which either of the Companies is or was a member on or prior to the
Closing Date by reason of a liability under Treasury Regulation Section 1.1502-6
or any comparable provisions of foreign, state or local Law; and (d) any and all
Taxes of any Person imposed on either of the Companies arising under the
principles of transferee or successor liability or by contract, relating to an
event or transaction occurring before the Closing Date. In each of the above
cases, together with any out-of-pocket fees and expenses (including attorneys'
and accountants' fees) incurred in connection therewith. Seller shall reimburse
Purchaser for any Taxes of the Companies that are the responsibility of Seller
pursuant to this Section 5.3 within 15 Business Days after payment of such Taxes
by Purchaser or the Company.
 
5.4 Straddle Period. In the case of Taxes that are payable with respect to a
taxable period that begins before and ends after the Closing Date (each such
period, a "Straddle Period"), the portion of any such Taxes that are treated as
Pre-Closing Taxes for purposes of this Agreement shall be:
 
(a) in the case of Taxes based upon, or related to, income or receipts, deemed
equal to the amount which would be payable if the taxable year ended with the
Closing Date; and
 
(b) in the case of other Taxes, deemed to be the amount of such Taxes for the
entire period multiplied by a fraction the numerator of which is the number of
days in the period ending on the Closing Date and the denominator of which is
the number of days in the entire period.
 
5.5 Contests. Purchaser agrees to give written notice to Seller of the receipt
of any written notice by either of the Companies or Purchaser that involves the
assertion of any claim, or the commencement of any Action, in respect of which
an indemnity may be sought by Purchaser pursuant to this ARTICLE V (a "Tax
Claim").  Purchaser shall control the contest or resolution of any Tax Claim;
provided, however, that Purchaser shall obtain the prior written consent of
Seller (which consent shall not be unreasonably withheld or delayed) before
entering into any settlement of a claim or ceasing to defend such claim; and,
provided further, that Seller shall be entitled to participate in the defense of
such claim and to employ counsel of its choice for such purpose, the fees and
expenses of which separate counsel shall be borne solely by Seller.
 
7

--------------------------------------------------------------------------------


 
5.6 Cooperation and Exchange of Information. Seller and Purchaser shall provide
each other with such cooperation and information as either of them reasonably
may request of the other in filing any Tax Return pursuant to this ARTICLE V or
in connection with any audit or other proceeding in respect of Taxes of either
of the Companies. Such cooperation and information shall include providing
copies of relevant Tax Returns or portions thereof, together with accompanying
schedules, related work papers and documents relating to rulings or other
determinations by tax authorities. Each of Seller and Purchaser shall retain all
Tax Returns, schedules and work papers, records and other documents in its
possession relating to Tax matters of the Companies for any taxable period
beginning before the Closing Date until the expiration of the statute of
limitations of the taxable periods to which such Tax Returns and other documents
relate, without regard to extensions except to the extent notified by the other
party in writing of such extensions for the respective Tax periods. Prior to
transferring, destroying or discarding any Tax Returns, schedules and work
papers, records and other documents in its possession relating to Tax matters of
the Companies for any taxable period beginning before the Closing Date, Seller
or Purchaser (as the case may be) shall provide the other party with reasonable
written notice and offer the other party the opportunity to take custody of such
materials.
 
5.7 Tax Treatment of Indemnification Payments. Any indemnification payments
pursuant to this ARTICLE V shall be treated as an adjustment to the Purchase
Price by the parties for Tax purposes, unless otherwise required by Law.
 
5.8 Survival. Notwithstanding anything in this Agreement to the contrary, the
provisions of this ARTICLE V shall survive for the full period of all applicable
statutes of limitations (giving effect to any waiver, mitigation or extension
thereof).
 
5.9 Overlap. To the extent that any obligation or responsibility pursuant to
ARTICLE VI may overlap with an obligation or responsibility pursuant to this
ARTICLE V, the provisions of this ARTICLE V shall govern.
 
ARTICLE VI
 
INDEMNIFICATION
 
6.1 Survival. Subject to the limitations and other provisions of this Agreement,
the representations and warranties contained herein shall survive the date
hereof and shall remain in full force and effect until the date that is one year
from the Closing Date. All covenants and agreements of the parties contained
herein (other than any covenants or agreements contained in ARTICLE V which are
subject to ARTICLE V) shall survive the date hereof indefinitely or for the
period explicitly specified therein. Notwithstanding the foregoing, any claims
asserted in good faith with reasonable specificity (to the extent known at such
time) and in writing by notice from the non-breaching party to the breaching
party prior to the expiration date of the applicable survival period shall not
thereafter be barred by the expiration of the relevant representation or
warranty and such claims shall survive until finally resolved.
 
6.2 Indemnification By Seller. Subject to the other terms and conditions of this
ARTICLE VI, Seller shall indemnify and defend each of Purchaser and its
Affiliates (including the Company) and their respective representatives
(collectively, the "Purchaser Indemnitees") against, and shall hold each of them
harmless from and against, and shall pay and reimburse each of them for, any and
all Losses incurred or sustained by, or imposed upon, the Purchaser Indemnitees
based upon, arising out of, with respect to or by reason of:
 
(a) any inaccuracy in or breach of any of the representations or warranties of
Seller contained in this Agreement or in any certificate or instrument delivered
by or on behalf of Seller pursuant to this Agreement, as of the date such
representation or warranty was made or as if such representation or warranty was
made on and as of the Closing Date (except for representations and warranties
that expressly relate to a specified date, the inaccuracy in or breach of which
will be determined with reference to such specified date); or
 
8

--------------------------------------------------------------------------------


 
(b) any breach or non-fulfillment of any covenant, agreement or obligation to be
performed by Seller pursuant to this Agreement (other than any breach or
violation of, or failure to fully perform, any covenant, agreement, undertaking
or obligation in ARTICLE V, it being understood that the sole remedy for any
such breach, violation or failure shall be pursuant to ARTICLE V).
 
6.3 Indemnification By Purchaser. Subject to the other terms and conditions of
this ARTICLE VI, Purchaser shall indemnify and defend each of Seller and its
Affiliates and their respective Representatives (collectively, the "Seller
Indemnitees") against, and shall hold each of them harmless from and against,
and shall pay and reimburse each of them for, any and all Losses incurred or
sustained by, or imposed upon, the Seller Indemnitees based upon, arising out
of, with respect to or by reason of:
 
(a) any inaccuracy in or breach of any of the representations or warranties of
Purchaser contained in this Agreement or in any certificate or instrument
delivered by or on behalf of Purchaser pursuant to this Agreement, as of the
date such representation or warranty was made or as if such representation or
warranty was made on and as of the Closing Date (except for representations and
warranties that expressly relate to a specified date, the inaccuracy in or
breach of which will be determined with reference to such specified date); or
 
(b) any breach or non-fulfillment of any covenant, agreement or obligation to be
performed by Purchaser pursuant to this Agreement (other than ARTICLE V, it
being understood that the sole remedy for any such breach thereof shall be
pursuant to ARTICLE V).
 
6.4 Indemnification Procedures. The party making a claim under this ARTICLE VI
is referred to as the "Indemnified Party", and the party against whom such
claims are asserted under this Article VIII is referred to as the "Indemnifying
Party".
 
(a) Third Party Claims. If any Indemnified Party receives notice of the
assertion or commencement of any Action made or brought by any Person who is not
a party to this Agreement or an Affiliate of a party to this Agreement or a
representative of the foregoing (a "Third Party Claim") against such Indemnified
Party with respect to which the Indemnifying Party is obligated to provide
indemnification under this Agreement, the Indemnified Party shall give the
Indemnifying Party reasonably prompt written notice thereof, but in any event
not later than 30 calendar days after receipt of such notice of such Third Party
Claim. The failure to give such prompt written notice shall not, however,
relieve the Indemnifying Party of its indemnification obligations, except and
only to the extent that the Indemnifying Party forfeits rights or defenses by
reason of such failure. Such notice by the Indemnified Party shall describe the
Third Party Claim in reasonable detail, shall include copies of all material
written evidence thereof and shall indicate the estimated amount, if reasonably
practicable, of the Loss that has been or may be sustained by the Indemnified
Party. The Indemnifying Party shall have the right to participate in, or by
giving written notice to the Indemnified Party, to assume the defense of any
Third Party Claim at the Indemnifying Party's expense and by the Indemnifying
Party's own counsel, and the Indemnified Party shall cooperate in good faith in
such defense. In the event that the Indemnifying Party assumes the defense of
any Third Party Claim, subject to Section 6.4(b), it shall have the right to
take such action as it deems necessary to avoid, dispute, defend, appeal or make
counterclaims pertaining to any such Third Party Claim in the name and on behalf
of the Indemnified Party. The Indemnified Party shall have the right to
participate in the defense of any Third Party Claim with counsel selected by it
subject to the Indemnifying Party's right to control the defense thereof. The
fees and disbursements of such counsel shall be at the expense of the
Indemnified Party, provided, that if in the reasonable opinion of counsel to the
Indemnified Party, (A) there are legal defenses available to an Indemnified
Party that are different from or additional to those available to the
Indemnifying Party; or (B) there exists a conflict of interest between the
Indemnifying Party and the Indemnified Party that cannot be waived, the
Indemnifying Party shall be liable for the reasonable fees and expenses of
counsel to the Indemnified Party in each jurisdiction for which the Indemnified
Party determines counsel is required. If the Indemnifying Party elects not to
compromise or defend such Third Party Claim, fails to promptly notify the
Indemnified Party in writing of its election to defend as provided in this
Agreement, or fails to diligently prosecute the defense of such Third Party
Claim, the Indemnified Party may, subject to Section 6.4(b), pay, compromise,
defend such Third Party Claim and seek indemnification for any and all Losses
based upon, arising from or relating to such Third Party Claim. Seller and
Purchaser shall cooperate with each other in all reasonable respects in
connection with the defense of any Third Party Claim, including making available
(subject to any confidentiality provisions thereof) records relating to such
Third Party Claim and furnishing, without expense (other than reimbursement of
actual out-of-pocket expenses) to the defending party, management employees of
the non-defending party as may be reasonably necessary for the preparation of
the defense of such Third Party Claim.
 
9

--------------------------------------------------------------------------------


 
(b) Settlement of Third Party Claims. Notwithstanding any other provision of
this Agreement, the Indemnifying Party shall not enter into settlement of any
Third Party Claim without the prior written consent of the Indemnified Party,
except as provided in this Section 6.4(b). If a firm offer is made to settle a
Third Party Claim without leading to liability or the creation of a financial or
other obligation on the part of the Indemnified Party and provides, in customary
form, for the unconditional release of each Indemnified Party from all
liabilities and obligations in connection with such Third Party Claim and the
Indemnifying Party desires to accept and agree to such offer, the Indemnifying
Party shall give written notice to that effect to the Indemnified Party. If the
Indemnified Party fails to consent to such firm offer within 10 days after its
receipt of such notice, the Indemnified Party may continue to contest or defend
such Third Party Claim and in such event, the maximum liability of the
Indemnifying Party as to such Third Party Claim shall not exceed the amount of
such settlement offer. If the Indemnified Party fails to consent to such firm
offer and also fails to assume defense of such Third Party Claim, the
Indemnifying Party may settle the Third Party Claim upon the terms set forth in
such firm offer to settle such Third Party Claim. If the Indemnified Party has
assumed the defense pursuant to Section 6.4(a), it shall not agree to any
settlement without the written consent of the Indemnifying Party (which consent
shall not be unreasonably withheld or delayed).
 
(c) Direct Claims. Any Action by an Indemnified Party on account of a Loss which
does not result from a Third Party Claim (a "Direct Claim") shall be asserted by
the Indemnified Party giving the Indemnifying Party reasonably prompt written
notice thereof, but in any event not later than 30 days after the Indemnified
Party becomes aware of such Direct Claim. The failure to give such prompt
written notice shall not, however, relieve the Indemnifying Party of its
indemnification obligations, except and only to the extent that the Indemnifying
Party forfeits rights or defenses by reason of such failure. Such notice by the
Indemnified Party shall describe the Direct Claim in reasonable detail, shall
include copies of all material written evidence thereof and shall indicate the
estimated amount, if reasonably practicable, of the Loss that has been or may be
sustained by the Indemnified Party. The Indemnifying Party shall have 30 days
after its receipt of such notice to respond in writing to such Direct Claim. The
Indemnified Party shall allow the Indemnifying Party and its professional
advisors to investigate the matter or circumstance alleged to give rise to the
Direct Claim, and whether and to what extent any amount is payable in respect of
the Direct Claim and the Indemnified Party shall assist the Indemnifying Party's
investigation by giving such information and assistance (including access to the
Company's premises and personnel and the right to examine and copy any accounts,
documents or records) as the Indemnifying Party or any of its professional
advisors may reasonably request. If the Indemnifying Party does not so respond
within such 30 day period, the Indemnifying Party shall be deemed to have
rejected such claim, in which case the Indemnified Party shall be free to pursue
such remedies as may be available to the Indemnified Party on the terms and
subject to the provisions of this Agreement.
 
10

--------------------------------------------------------------------------------


 
(d) Tax Claims. Notwithstanding any other provision of this Agreement, the
control of any claim, assertion, event or proceeding in respect of Taxes of the
Company (including any breach or violation of or failure to fully perform any
covenant, agreement, undertaking or obligation in  ARTICLE V) shall be governed
exclusively by  ARTICLE V.
 
6.5 Payments. Once a Loss is agreed to by the Indemnifying Party or finally
adjudicated to be payable pursuant to this ARTICLE VI, the Indemnifying Party
shall satisfy its obligations within 15 Business Days of such final,
non-appealable adjudication by wire transfer of immediately available funds. The
parties hereto agree that should an Indemnifying Party not make full payment of
any such obligations within such 15 Business Day period, any amount payable
shall accrue interest from and including the date of agreement of the
Indemnifying Party or final, non-appealable adjudication to and including the
date such payment has been made at a rate per annum equal to 10%. Such interest
shall be calculated daily on the basis of a 365 day year and the actual number
of days elapsed.
 
6.6 Tax Treatment of Indemnification Payments. All indemnification payments made
under this Agreement shall be treated by the parties as an adjustment to the
Purchase Price for Tax purposes, unless otherwise required by Law.
 
6.7 Exclusive Remedies. The parties acknowledge and agree that their sole and
exclusive remedy with respect to any and all claims (other than claims arising
from fraud, criminal activity or willful misconduct on the part of a party
hereto in connection with the transactions contemplated by this Agreement) for
any breach of any representation, warranty, covenant, agreement or obligation
set forth herein or otherwise relating to the subject matter of this Agreement,
shall be pursuant to the indemnification provisions set forth in ARTICLE V and
this ARTICLE VI. In furtherance of the foregoing, each party hereby waives, to
the fullest extent permitted under Law, any and all rights, claims and causes of
action for any breach of any representation, warranty, covenant, agreement or
obligation set forth herein or otherwise relating to the subject matter of this
Agreement it may have against the other parties hereto and their Affiliates and
each of their respective representatives arising under or based upon any Law,
except pursuant to the indemnification provisions set forth in ARTICLE V and
this ARTICLE VI. Nothing in this Section 6.7 shall limit any Person's right to
seek and obtain any equitable relief to which any Person shall be entitled or to
seek any remedy on account of any Person's fraudulent, criminal or intentional
misconduct.
 
ARTICLE VII
 
MISCELLANEOUS
 
7.1 Fees and Expenses.  Each party shall pay the fees and expenses of its
advisers, counsel, accountants and other experts, if any, and all other expenses
incurred by such party incident to the negotiation, preparation, execution,
delivery and performance of this Agreement.  Seller shall pay all transfer agent
fees, stamp taxes and other taxes and duties levied in connection with the
delivery of any Interests to Purchaser.
 
7.2 Entire Agreement.  This Agreement together with its exhibits and schedules
contain the entire understanding of the parties with respect to the subject
matter hereof and supersede all prior agreements and understandings, oral or
written, with respect to such matters, which the parties acknowledge have been
merged into this Agreement and its exhibits and schedules.
 
11

--------------------------------------------------------------------------------


 
7.3 Notices.  All notices or other communications which are required or
permitted hereunder shall be in writing and shall be sufficiently given if (a)
delivered personally or (b) sent by registered or certified mail, postage
prepaid, or (c) sent by overnight courier with a nationally recognized courier,
or (d) sent via facsimile confirmed in writing in any of the foregoing manners,
as set forth on the signature pages attached hereto if delivered to Purchaser,
or as follows if delivered to Seller:
 
Telanetix, Inc.
11201 SE 8th Street, Suite 200
Bellevue WA 98004
Attention:  Paul Quinn, Chief Financial Officer
Fax:  425-646-8182
 
If sent by mail, notice shall be considered delivered five Business Days after
the date of mailing, and if sent by any other means set forth above, notice
shall be considered delivered upon receipt thereof.  Any party may by notice to
the other parties change the address or facsimile number to which notice or
other communications to it are to be delivered or mailed.
 
7.4 Amendments; Waivers.  No provision of this Agreement may be waived,
modified, supplemented or amended except in a written instrument signed, in the
case of an amendment, by Seller and Purchaser, or in the case of a waiver, by
the party against whom enforcement of any such waived provision is sought.  No
waiver of any default with respect to any provision, condition or requirement of
this Agreement shall be deemed to be a continuing waiver in the future or a
waiver of any subsequent default or a waiver of any other provision, condition
or requirement hereof, nor shall any delay or omission of any party to exercise
any right hereunder in any manner impair the exercise of any such right.
 
7.5 Headings.  The headings herein are for convenience only, do not constitute a
part of this Agreement and shall not be deemed to limit or affect any of the
provisions hereof.
 
7.6 Successors and Assigns.  This Agreement shall be binding upon and inure to
the benefit of the parties and their successors and permitted assigns
(including, without limitation, by merger, share exchange or other similar
corporate reorganization or similar transaction).
 
7.7 No Third-Party Beneficiaries.  This Agreement is intended for the benefit of
the parties hereto and their respective successors and permitted assigns and is
not for the benefit of, nor may any provision hereof be enforced by, any other
Person.
 
7.8 Governing Law.  All questions concerning the construction, validity,
enforcement and interpretation of this Agreement shall be governed by and
construed and enforced in accordance with the internal laws of the State of
Washington, without regard to the principles of conflicts of law thereof.
 
7.9 Counterparts.  This Agreement may be executed in any number of counterparts,
and each such counterpart hereof shall be deemed to be an original instrument,
but all such counterparts together shall constitute but one
agreement.  Facsimile and PDF signatures shall be treated as if they were
originals.
 
7.10 Severability.  If any term or provision of this Agreement or the
application thereof to any circumstance shall, in any jurisdiction, be invalid
or unenforceable, such term or provision shall be ineffective as to such
jurisdiction to the extent of such invalidity or unenforceability without
invalidating or rendering unenforceable such term or provision in any other
jurisdiction, the remaining terms and provisions of this Agreement or the
application of such terms and provisions to circumstances other than those as to
which it is held invalid or enforceable.
 
12

--------------------------------------------------------------------------------


 
7.11 Remedies.  In addition to being entitled to exercise all rights provided
herein or granted by law, including recovery of damages, each of Purchaser and
Seller will be entitled to specific performance under this Agreement.  The
parties agree that monetary damages may not be adequate compensation for any
loss incurred by reason of any breach of obligations contained in the
Transaction Documents and hereby agrees to waive and not to assert in any action
for specific performance of any such obligation the defense that a remedy at law
would be adequate.
 
7.12 Attorney's Fees.  In any proceeding arising out of this Agreement,
including with respect to any instrument, document or agreement made under or in
connection with this Agreement, the prevailing party shall be entitled to
recover its costs and actual attorneys' fees.  As used in this Agreement,
"actual attorneys' fees" shall mean the full and actual cost of any legal
services actually performed in connection with the matters involved, calculated
on the basis of the usual hourly fees charged by the attorneys performing such
services.
 
7.13 Construction. This Agreement has been negotiated by the parties and is to
be interpreted according to its fair meaning as if the parties had prepared it
together and not strictly for or against any party.  For purposes of this
Agreement, (a) the words "include," "includes" and "including" shall be deemed
to be followed by the words "without limitation"; (b) the word "or" is not
exclusive; and (c) the words "herein," "hereof," "hereby," "hereto" and
"hereunder" refer to this Agreement as a whole.  Currency amounts referenced
herein, unless otherwise specified, are in U.S. dollars. Unless the context
otherwise requires, references herein: (i) to the masculine, feminine or neuter
gender includes others (ii) to articles, sections, schedules and exhibits are to
articles, sections, schedules and exhibits of or to this Agreement; (iii) to an
agreement, instrument or other document means such agreement, instrument or
other document as amended, supplemented and modified from time to time to the
extent permitted by the provisions thereof and (iv) to a statute means such
statute as amended from time to time and includes any successor legislation
thereto and any regulations promulgated thereunder.
 
 
[Signature Pages Follow]
 
13

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized signatories as of the date first
indicated above.
 
Telanetix, Inc., a Delaware corporation
 
By:  /s/ Douglas N. Johnson          
Name:   Douglas N. Johnson                                                   
Title:     Chief Executive Officer                                           


 
Mike Venditte
 
 /s/ Michael Venditte                       

Address:
3 Craig Lane                                      
Chester, NJ 07930                             
                                                            
Fax:                                                                    


 


 
[Signature Page to Securities Purchase Agreement]
 


14

--------------------------------------------------------------------------------


 
Exhibit A
 
Equipment
 
Item
Description
Serial #
18 Inter-Tel Phones
   
Cisco Switches model WS-C2960-24PC-L
 
FOC1229Z281
Cisco Switches model WS-C2960-24PC-L
 
FOC1229Z288
Juniper Netscreen SSG-5
Firewall/Router
162072008000488
2 Dell 210L
   
1 APC 2200 UPS
   

 
 

--------------------------------------------------------------------------------


 
Exhibit B
 
Assigned Agreements
 

 
Description
1.
Agreement dated October 14, 2009 among Telanetix, Inc. and Kaufman Brothers.
       


